Exhibit 10.1

 

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

 

EQUAL EMPLOYMENT

 

Civil Action No. 1:11-cv-11732

OPPORTUNITY COMMISSION,

 

 

 

 

 

 

Plaintiff,

 

 

 

 

 

 

v.

 

 

 

 

 

TEXAS ROADHOUSE, INC., TEXAS

 

 

ROADHOUSE HOLDINGS LLC, and

 

 

TEXAS ROADHOUSE MANAGEMENT

 

 

CORP., d/b/a TEXAS ROADHOUSE,

 

 

 

 

 

 

Defendants.

 

 

 

 

CONSENT DECREE

 

INTRODUCTION AND FINDINGS

 

On September 30, 2011, the U.S. Equal Employment Opportunity Commission
(“Commission” or “EEOC”) filed this action against Defendants Texas
Roadhouse, Inc., and its wholly-owned subsidiaries, Defendants Texas Roadhouse
Holdings LLC and Texas Roadhouse Management Corp., alleging that Defendants have
engaged in a pattern or practice of age discrimination by refusing to hire
applicants age 40 and over (“the protected age group” or “PAG”) for
front-of-the-house (“FOH”) positions at their Texas Roadhouse restaurants
nationwide, in violation of the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 626(b) (the “ADEA”). Defendants deny these allegations and
deny that they have committed any wrongdoing.

 

EEOC and Defendants (hereafter “the parties”) therefore desire to resolve this
action and stipulate and consent to the entry of this Decree as final and
binding between EEOC and Defendants

 

1

--------------------------------------------------------------------------------


 

(as defined herein). The parties have agreed that this Decree may be entered
without Findings of Fact and Conclusions of Law having been made and entered by
the Court.

 

In consideration of the mutual promises of each party to this Decree, the
sufficiency of which is hereby acknowledged, the parties agree as follows, the
Court finds appropriate, and it is therefore ORDERED, ADJUDGED AND DECREED that:

 

DEFINITIONS

 

A.                                    “Applicant” refers to an individual as to
whom the following three criteria are satisfied: (i) the individual submits a
completed written or electronic application for employment; (ii) the
individual’s application indicates the individual possesses the basic
qualifications, if any, for the position(s) applied for; and (iii) the
individual at no point in the selection process prior to receiving an offer of
employment removes himself or herself from further consideration for the FOH
position applied for or otherwise indicates that he or she is no longer
interested in the FOH position applied for, provided that a record is made of
the individual’s action in the Applicant Tracking System described below.

 

B.                                    “Claimant” or “Claimants” refers to a
Potential Claimant, as defined herein, who submits a questionnaire and is
determined to be entitled to a monetary award pursuant to the Claims Process
provisions of this Decree.

 

C.                                    “The Commission” or “EEOC” is the U.S.
Equal Employment Opportunity Commission, an agency of the United States
Government.

 

D.                                    “Day” or “Days,” unless otherwise
specified, means calendar days and includes weekends and holidays.

 

E.                                     “Defendants” or “Company” means Texas
Roadhouse, Inc., Texas Roadhouse Holdings LLC, and Texas Roadhouse Management
Corp., and their predecessors, successors, and

 

2

--------------------------------------------------------------------------------


 

assigns. While Defendants deny that Texas Roadhouse, Inc. and Texas Roadhouse
Holdings LLC are employers of individuals holding FOH positions, Defendants
agree that this Decree is binding on all Defendants and covers the hiring and
employment practices at all Defendants’ owned or managed Texas Roadhouse
restaurants in the United States.

 

F.                                      “Effective Date” means the Preliminary
Approval Date.

 

G.                                    “Final Approval Date” means the date upon
which the Court enters an Order after the Fairness Hearing authorizing the final
distributions from the Qualified Settlement Fund established by this Decree.

 

H.                                   “FOH position” refers to any type of the
following front-of-the-house positions at Defendants’ company-owned or managed
Texas Roadhouse restaurants: Bartender, Host/Hostess, Server, and Server
Assistant/Busser, including trainees for these positions.

 

I.                                        “Hire” or “hiring” refers to the
filling of a job opening with an individual who is new to the Company or a
former employee who has left the Company and returned.

 

J.                                        “Hiring authority” or “hiring
authorities” refers to managerial or any other personnel of Defendants who
participate in selection decisions related to screening, interviewing, and/or
hiring of job applicants, for FOH positions.

 

K.                                    “Person in the PAG” or “PAG” refers to an
individual age 40 or above. PAG stands for “protected age group.”

 

L.                                     “Potential Claimant” or “Potential
Claimants” refers to individuals who: (1) applied to any FOH position with
Defendants during the time period of January 1, 2007 through December 31, 2014,
(2) were in the PAG when they applied, and (3) did not receive an offer of
employment from Defendants.

 

3

--------------------------------------------------------------------------------


 

M.                                 “Preliminary Approval Date” means the date
upon which the Court enters an Order preliminarily approving this Decree and
authorizing the procedures set forth herein for locating and providing notice to
Potential Claimants prior to the Final Approval of this Decree.

 

N.                                    “Representation” means the number of PAGs
working in FOH positions at any given point in time.

 

GENERAL PROVISIONS AND COURT ENFORCEMENT POWERS

 

1.                                      This Decree completely resolves all
claims that were raised in EEOC’s Charge dated March 30, 2009, and EEOC’s
Complaint and Amended Complaint, and that occurred or arose between January 1,
2007 and December 31, 2014. This Decree does not address claims that may have
arisen outside of these dates.

 

2.                                      The Parties agree and understand that
this Decree in no way affects EEOC’s right to process any pending charges not
covered by this Decree or future charges that may be filed against Defendants
and to seek relief and/or commence civil actions on any such charges.

 

3.                                      The parties agree and the Court finds
that this Court has jurisdiction of the subject matter of this action and of the
parties, that venue is proper, and that all administrative prerequisites have
been met. No party will contest the validity of this Decree, or the jurisdiction
of the federal district court to enforce this Decree and its terms.

 

4.                                      This Decree is being issued with the
consent of the parties and represents the compromise of disputed claims that the
parties recognize would require protracted and additional costly litigation to
resolve, and it does not constitute an adjudication or finding by this Court on
the merits of the allegations of the Complaint and/or Amended Complaint. Nothing
contained in this Decree shall be construed as an admission of liability on the
part of Defendants, which expressly

 

4

--------------------------------------------------------------------------------


 

deny that they have engaged in any policy, pattern or practice of unlawful
discrimination as alleged in EEOC’s Amended Complaint.

 

5.                                      Nothing in this Decree shall be deemed
to create any rights on the part of non-parties to enforce this Decree. The
right to seek enforcement of this Decree is vested exclusively in the parties.
Nothing in this Decree or its enforcement shall be construed to abridge any
party’s rights under the Local Rules of Court or Federal Rules of Civil
Procedure.

 

6.                                      Upon the entry of this Decree, the
matter will be administratively closed, but the Court will retain jurisdiction
to enforce the terms of this Decree and will have all available powers to
enforce this Decree. Within thirty (30) days after the date set for the
expiration of the Decree, the parties will submit a stipulation of dismissal to
the Court unless an enforcement action is pending.

 

SCOPE AND DURATION OF DECREE

 

7.                                      This Decree will apply to all of
Defendants’ company-owned or managed Texas Roadhouse restaurants located within
the United States and all business operations related to such restaurants.

 

8.                                      This Decree will become effective on the
Effective Date and will remain in effect until its expiration date, which will
be forty-two (42) months after the Effective Date, unless extended by the Court
for good cause.

 

INJUNCTION

 

9.                                      Defendants are enjoined from violating
the ADEA by rejecting applicants for FOH positions on the basis of age.

 

10.                               Defendants are enjoined from violating the
ADEA by printing or publishing, or causing to be printed or published, any
notice or advertisement relating to employment for FOH positions that indicates
a preference, limitation, specification, or discrimination based on age.

 

5

--------------------------------------------------------------------------------


 

11.                               Defendants are enjoined from retaliating
against Defendants’ employees or applicants for FOH positions in their Texas
Roadhouse restaurants who oppose any hiring practice made unlawful by the ADEA.
Defendants are further enjoined from retaliating against their employees or any
applicant for FOH positions in their Texas Roadhouse restaurants in violation of
the ADEA because he or she filed a charge of discrimination on the basis of age,
assisted the Commission in any manner in any investigation, proceeding or
hearing in connection with any charge or complaints of discrimination on the
basis of age, participated in an investigation of an allegation of age
discrimination, or sought or received relief in this action.

 

DECREE COMPLIANCE MONITOR

 

12.                               Fred Alvarez, currently of the Jones Day law
firm, shall serve as the Decree Compliance Monitor (“DCM”). The DCM shall have
responsibility for monitoring Defendants’ compliance with this Decree for the
duration of the Decree. If, at any point, Mr. Alvarez becomes unavailable to
serve in the capacity of DCM, Defendants and EEOC will each submit three
proposed alternate DCM names to the Court for its selection of a replacement
DCM. Defendants shall compensate the DCM at a reasonable rate for her/his
services and those of any agents, employees or associates whose assistance
she/he reasonably requires to fulfill the DCM’s obligations under the Decree.
Defendants shall reimburse the DCM’s reasonable out-of-pocket expenses.

 

13.                               Defendants will work cooperatively with the
DCM to facilitate performance of her/his duties under this Decree, and the DCM
shall work cooperatively with Defendants so as not to interfere unduly with
Defendants’ operations. The DCM will perform his/her work objectively and
independently and not be subject to any improper influence by any person or
entity.

 

6

--------------------------------------------------------------------------------


 

14.                               EEOC will have the authority to communicate
directly with the DCM at any time. Upon receipt, the DCM shall supply to EEOC
all data, documentary information, reports, written statements, certifications,
and notices specifically required to be delivered pursuant to this Decree. The
DCM shall provide to EEOC a copy of any findings and recommendations made to
Defendants at the same time the DCM provides those findings and recommendations
to Defendants.

 

15.                               Within forty (40) days of Defendants’ receipt
of any recommendations by the DCM, Defendants will in good faith implement or
begin implementation of all recommendations other than those Defendants identify
to the DCM as unduly disruptive of their legitimate business operations, or
lacking factual basis. If Defendants believe there are any of the DCM’s
recommendations that Defendants cannot implement, then within forty (40) days,
Defendants shall provide to the DCM a written statement identifying those
recommendations they intend not to implement and all reasons therefor.
Immediately thereafter, the DCM will provide a copy of that statement to EEOC.
To the extent that EEOC disagrees with Defendants’ failure to implement any of
the recommendations, the disagreement shall be resolved through the Dispute
Resolution Process herein. The EEOC will trigger the Dispute Resolution process
within forty (40) days of receipt from the DCM of Defendants’ transmittal
referenced above, specifically identifying which recommendations EEOC seeks
Defendants to implement to which Defendants object.

 

16.                               All notifications and reports required to be
sent to EEOC under this Decree will be made in writing and will be sufficient if
emailed to decreemonitor.nydo@eeoc.gov and Markus L. Penzel, Senior Trial
Attorney, at markus.penzel@eeoc.gov. In submitting reports to the DCM, the
Diversity Director, as established below, will certify that, based on his or her
knowledge, the reports do not contain any untrue statement of a material fact or
omit to state a material fact, are not

 

7

--------------------------------------------------------------------------------


 

intentionally misleading with respect to the period covered by the reports, and
that the reports fairly present in all material respects the information
required by the report.

 

DIVERSITY DIRECTOR

 

17.                               Within three (3) months of the Effective Date,
Defendants shall establish a Diversity Director. The Diversity Director will
report directly to the General Counsel of the Company and will be responsible,
in part, for overseeing Defendants’ administrative responsibilities pursuant to
this Decree.

 

RECRUITING AND HIRING EFFORTS

 

Defendants will implement the following provisions related to hiring and
recruiting of persons for FOH positions, and will certify to the DCM each item
upon completion.

 

18.                               Within thirty (30) days of the Effective Date,
Defendants will require the use of electronic applications at Company-owned or
managed restaurants. Paper applications may only be used: (a) to provide a
reasonable accommodation to an applicant with a disability, (b) on an emergency
basis in the event of a power or systems outage, or (c) on a temporary basis in
the event of an operational disruption.

 

19.                               Within one (1) year of the Effective Date,
Defendants will complete the following steps to attempt to increase the
percentage of persons in the PAG who apply to fill vacancies in FOH positions:

 

a)                               Include statements encouraging those in the PAG
to apply on Defendants’ web-site, applications, postings on Texas Roadhouse’s
national recruiting platform, and hiring-related recruiting materials;

 

b)                                     Place age-diversity oriented ads with:
www.seniorjobbank.org; AARP; and National Older Worker’s Council;

 

8

--------------------------------------------------------------------------------


 

c)                                      Place age-diversity oriented ads on
social media outlets to be determined by Defendants;

 

d)                                     Participate in job fairs;

 

e)                                      Create age diversity-oriented recruiting
messages for display in Defendants’ waiting areas;

 

f)                                       Include EEO language in all job ads;

 

g)                                      Alter/replace videos and photos used for
policy manuals, training, and recruiting/hiring materials to show a more age
diverse staff, including those in PAG;

 

h)                                     Provide recognition to stores that excel
at hiring those within the PAG;

 

i)                                         Obtain/review feedback from random
PAG applicants regarding hiring process;

 

j)                                        Adopt a mandatory national recruiting
platform with standardized advertising and written recruiting content;

 

k)                                     Highlight successful PAG employees on
Defendants’ external and internal websites with hyperlinks to Defendants’
national recruiting platform;

 

l)                                         Obtain feedback from Managing
Partners in restaurants with higher rates of over-40 hiring and retention to
discuss recruiting practices and conduct a round table with those Managing
Partners at a national Market Partner meeting; and

 

m)                                 Engage a generational expert to advise in
creating recruiting messages targeted to PAGs.

 

20.                               Within forty-five (45) days of the Effective
Date, each employment application used by Defendants for FOH positions will
include at least the following language in bold capital letters.

 

9

--------------------------------------------------------------------------------


 

The font size will be equal to or greater than the font size of all other
language in the application, other than headers and logos.

 

THE AGE DISCRIMINATION IN EMPLOYMENT ACT PROHIBITS DISCRIMINATION ON THE BASIS
OF AGE WITH RESPECT TO INDIVIDUALS WHO ARE AT LEAST 40 YEARS OF AGE. TEXAS
ROADHOUSE IS AN EQUAL OPPORTUNITY EMPLOYER. QUALIFIED APPLICANTS WILL RECEIVE
CONSIDERATION WITHOUT REGARD TO AGE, RACE, COLOR, RELIGION, SEX, GENDER
IDENTITY, NATIONAL ORIGIN, SEXUAL ORIENTATION, OR DISABILITY. WE ENCOURAGE ALL
QUALIFIED APPLICANTS TO APPLY. IF YOU BELIEVE YOU HAVE BEEN DISCRIMINATED
AGAINST, PLEASE CALL OUR HOTLINE AT 1-877-515-3014.

 

21.                               Within 120 days of the Effective Date,
Defendants will update their electronic application and hiring system to include
the following information: the names and dates of birth of each Applicant (if
provided) for any FOH position; the FOH position(s) applied for; the
date(s) applied; the date(s) of any offer; the position(s) offered; the
position(s) hired into, and, if not hired, the reason(s); and, if an offer was
made and the applicant never worked, the reason for the failure to work.
Defendants will seek age information from applicants by adding a new section to
their electronic application that allows for all applicants to voluntarily enter
their date of birth or to voluntarily select to opt out of providing this
information. In this process, all applicants will be informed in writing as
follows: “Texas Roadhouse is committed to equal employment opportunity, and
employment decisions are made on the basis of qualifications and without regard
to age. Texas Roadhouse is requesting your date of birth to comply with an
agreement with the United States Equal Employment Opportunity Commission. The
collection of age data is for tracking purposes to help us prevent
discrimination on the basis of age. This age data will be kept confidential and
will not be made available to those making hiring decisions.” The EEOC agrees
that this language and process are not coercive, are being asked for a
legitimate business purpose and are otherwise consistent with the ADEA.

 

10

--------------------------------------------------------------------------------


 

22.          Beginning one (1) year from the Effective Date, and every six
months thereafter, the DCM will review Defendants’ compliance with the ADEA and
this Decree. This compliance review will be based on data and documentary
information requested by the DCM and compiled by the Diversity Director,
including any feedback from Defendants’ personnel, as well as any complaints,
reports, or allegations of age discrimination or non-compliance with the Decree
and investigations thereof. Subjects to be assessed during the DCM review are
the following: (i) Defendants’ hiring for FOH positions, including application,
hiring, and representation rates of members of the PAG; (ii) assessment of the
reasons for any failure to comply with this Decree; (iii) determination of what
steps are required to remedy any failure to comply with this Decree;
(iv) recruitment and training efforts; (v) any complaints concerning age
discrimination in FOH hiring; and (vi) compliance with the other terms of this
Decree. The DCM will prepare an Annual Review Report summarizing the results of
these semi-annual reviews and provide the reports to the parties, along with all
underlying hiring and representation data in electronic format. The first of
these Annual Review Reports will be due no later than ninety (90) days from the
first anniversary of the Effective Date. Every year thereafter, the DCM will
submit to the parties an Annual Review Report no later than ninety (90) days
after each subsequent anniversary of the Effective Date. Defendants will create
and maintain all data files necessary to facilitate such review.

 

23.          If the DCM determines that one or more restaurants may have failed
to comply with the Decree in hiring for FOH positions, within four (4) months of
such determination, the DCM will conduct and complete a review of those
restaurants to determine the reasons for non-compliance. For each such
restaurant, such review will include the following: (i) comparison of available
applicant data to hiring and representation data for that restaurant to assess
if any violation of the Decree relating to FOH hiring exists for that
restaurant; (ii) a review of records to assess

 

11

--------------------------------------------------------------------------------


 

whether any allegations of possible age discrimination have been made regarding
FOH hiring at the restaurants or related to those restaurants’ hiring
authorities as well as the results of any investigations of possible age
discrimination; (iii) interviews of the restaurants’ hiring authorities in
question, applicants, and employees, all as reasonably warranted and in
cooperation with Defendants; and (iv) a review of recruiting techniques and
procedures (including but not limited to advertising) that were used to solicit
FOH applicants for that restaurant. For any restaurants where a determination by
the DCM has been made that a violation of the Decree relating to FOH hiring has
occurred, the DCM will audit those restaurants. The DCM will prepare a written
report summarizing the steps taken during all such reviews and summarizing the
results. This report will also include recommendations to remedy any
non-compliance with the ADEA or the terms of this Decree and a proposed
timetable for implementing those measures. The DCM will provide this report
simultaneously to EEOC and Defendants.

 

24.          Beginning one (1) year from the Effective Date, and annually
thereafter, Defendants will provide the DCM with the following information
pertaining to the one (1) year period immediately preceding the reporting due
date: a report in Excel format setting forth, separately for each restaurant,
the names and dates of birth of each Applicant (if provided) for any FOH
position, the FOH position(s) applied for, the date(s) applied, the date(s) of
any offer, the position(s) offered, the position(s) hired into, and, if not
hired, the reason(s). In addition, ninety (90) days after the expiration date of
this Decree, Defendants will submit a final report to the DCM covering the final
one year period of the Decree. All reports provided to the DCM will be provided
to EEOC, by the DCM, upon receipt from Defendants.

 

12

--------------------------------------------------------------------------------


 

TRAINING EFFORTS

 

25.          Within one (1) year of the Effective Date, Defendants will provide
not fewer than three (3) hours of training to their People Department Staffing
Team, Employee Relations Team, Auditors, and People Department Leadership, all
hiring authorities, and all Market Partners with responsibility for the
locations covered by this Decree, concerning: (a) the requirements of the ADEA;
(b) the content of this Consent Decree relevant to their job responsibilities;
(c) the electronic application system; (d) the Company’s EEO and non-retaliation
policies and complaint reporting procedures; and (e) age-neutral and
non-discriminatory recruiting, interviewing, and hiring. Thirty (30) days prior
to commencing this training, Defendants will give the DCM a training outline and
materials for review and approval. Defendants will implement any reasonable
recommendations made by the DCM regarding the content of the training, provided
they are made at least fourteen (14) days prior to the commencement of the
training. All training described in this Paragraph may be done by videotape,
internet/computer-based training, closed circuit presentation models, and/or in
person. Within thirty (30) days after all such training is completed, Defendants
will provide to the DCM an electronic list of the names, job titles, and work
locations of all individuals who received such training, and the date on which
such training was conducted. Defendants will provide such training to all
additional hiring authorities and Market Partners hired or promoted during the
term of the Decree.

 

26.          Within thirty (30) days of the Effective Date, Defendants will
update their restaurant audit program to include a process for validating that
managers have received training on and understand the Company’s equal employment
opportunity and non-retaliation policies.

 

REPORTS REGARDING DISCRIMINATION ALLEGATIONS

 

27.          When reporting to the DCM as required above, the Defendants will
include a report of all complaints made through their employee relations
hotline, guest relations systems, or properly

 

13

--------------------------------------------------------------------------------


 

served on Texas Roadhouse by any state or local fair employment practices
agency, or EEOC, of potential age discrimination involving either applicants to
or employees in FOH positions at Defendants’ Texas Roadhouse restaurants. This
report will contain the following:

 

a)            the full name, job title, work address, last known home address,
last known telephone number of the complainant, e-mail address (if available),
date of birth (if available);

 

b)            the date(s) the complaint was made;

 

c)             the full name, job title, and work address of any persons who
received the complaint;

 

d)            the facts known and/or alleged that are relevant to the complaint;
and

 

e)             a summary of Defendants’ investigation and action taken in
response to the complaint.

 

28.          The DCM has the discretion to request non-privileged supporting
information relating to the Defendants’ investigation, including, but not
limited to, any investigatory reports, memoranda, notes, witness statements,
affidavits or other investigation-related materials. The parties agree that
Defendants may claim as privileged and need not produce documents that are
prepared by Defendants’ counsel for the purpose of monitoring Defendants’
compliance with the terms of this Decree and otherwise providing legal advice.

 

RECORD RETENTION REQUIREMENTS

 

29.          Within seven (7) days of the Effective Date and throughout the
Decree’s duration, Defendants will retain the following documents in their
original, native format:

 

14

--------------------------------------------------------------------------------


 

a.              Any and all applications, resumes, cover letters, interview
notes, ratings and any and all other documents related to the recruitment,
pre-screening and/or hiring of individuals for FOH positions at Defendants’
restaurants;

 

b.              Any and all data, reports or documents to be created or compiled
in accordance with this Decree;

 

c.               All complaints or reports, formal or informal, in whatever
form, of potential age discrimination against job applicants for FOH positions
or employees in FOH positions and any related documentation; and

 

d.              All training materials and listings of attendees required by
this Decree.

 

30.          The DCM may review Defendants’ record retention practices to ensure
compliance with their record retention obligations under this Decree. The DCM
will report any non-compliance to EEOC and Defendants in writing within thirty
(30) days of discovery.

 

31.          Upon notice from the DCM of any failure to comply with their record
retention obligations under this Decree, Defendants will have thirty (30) days
to cure any non-compliance found.

 

NOTICES AND COMMUNICATIONS

 

32.          Within thirty (30) days of the Effective Date, Defendants will post
copies of the Notice attached as Exhibit A at all of Defendants’ Texas Roadhouse
restaurants in the customary location where employee notices are posted.

 

33.          Within sixty (60) days of the Effective Date, and annually
thereafter, Defendants will distribute a written message from their Executives
that affirms the Company’s commitment to its policies relating to equal
employment opportunity, non-discrimination and non-retaliation, and reminds
employees of the Company’s Open Door policy and anonymous employee relations

 

15

--------------------------------------------------------------------------------


 

hotline. This message will be distributed to all employees in its Louisville,
Kentucky Support Center, all Managing Partners, all Market Partners, and to its
Company-owned and Company-managed stores to be shared with employees during a
regular employee meeting.

 

34.          On an annual basis during the duration of this Decree, the
Company’s Executives will deliver an executive message at the annual Managing
Partner Conference and at national Market Partner meetings regarding the
importance of equal employment opportunity and diversity, including age
diversity, in hiring.

 

MONETARY RELIEF

 

35.          Within forty-five (45) days of the Effective Date, and provided
Defendants receive a completed W-9 for the Qualified Settlement Fund and wiring
instructions, Defendants will deposit a total of Twelve Million Dollars
($12,000,000) in monetary relief into an interest-bearing Qualified Settlement
Fund (“QSF”) account to be established and administered by a third-party claims
administrator (“Claims Administrator”) for purposes of disbursing monetary
relief from the QSF to Claimants. The Claims Administrator will be Gilardi &
Company.  Defendants will notify the DCM in writing after they have completed
payment into the QSF, and the DCM will immediately notify EEOC of the payment.

 

36.          Distributions from the QSF to Qualified Claimants will be made by
the Claims Administrator in accordance with instructions from EEOC and the
claims process outlined in this Decree. Defendants will not participate or have
a role in determining eligibility for monetary awards or the amounts of those
awards.

 

37.          Defendants will be responsible for paying their share of all
applicable payroll taxes (e.g., FICA). The Claims Administrator will provide
Defendants with all information required by Defendants for tax purposes on a
timely basis.

 

16

--------------------------------------------------------------------------------


 

38.          If there are any unallocated funds remaining in the QSF after
distribution to all Claimants has been made, the Claims Administrator, upon
instruction from EEOC, shall distribute the remainder as a donation by
Defendants to one or more mutually agreed upon 501(c)(3) organization(s) that
addresses age discrimination or age-related employment opportunities, including
but not limited to those with a particular focus on the employment concerns of
veterans over age 40.

 

CLAIMS ADMINISTRATOR

 

39.          The EEOC has identified Gilardi & Company as the Claims
Administrator to perform the duties under this Decree.

 

40.          Promptly upon identification by the EEOC and engagement by Texas
Roadhouse, the Claims Administrator will commence its duties in accordance with
this Decree and instructions from EEOC. If the Claims Administrator cannot
perform its duties in a proficient manner or at a reasonable cost, the parties
will confer to select a new Claims Administrator and notify the DCM of their
selection. In the event the parties cannot agree, the selection will be
determined by the DCM.

 

41.          The Claims Administrator may provide the following services
pursuant to this Decree, consistent with instructions from EEOC and the Claims
Process provisions of this Decree:

 

a)            Identify, locate, and correspond with Potential Claimants;

 

b)            Receive and process telephone and written inquiries from Claimants
and Potential Claimants;

 

c)             Determine, calculate, maintain, and make payments from the QSF;

 

d)            Create, track, and maintain data regarding Potential Claimants,
Claimants, and payments made from the QSF;

 

17

--------------------------------------------------------------------------------


 

e)             Review and evaluate information received from Potential Claimants
and Claimants;

 

f)             Respond to inquiries from the DCM and/or counsel for the parties;

 

g)             Any other duties set forth in this Decree and any others that the
DCM, EEOC and Defendants reasonably determine are necessary to administer the
Decree.

 

42.          The Claims Administrator shall prepare and file all appropriate tax
filings and reports, including but not limited to tax returns required to be
filed by the QSF and W-2 forms for all payments from the QSF. The Claims
Administrator shall pay any taxes owed by the QSF from funds held by the QSF.

 

43.          Payment of the Claims Administrator will be made from interest
earned on the settlement funds in the QSF. In the event this interest is
insufficient to cover these fees and costs, Defendants will pay all reasonable
additional expenses of the Claims Administrator incurred while carrying out its
duties under this Decree.

 

CLAIMS PROCESS

 

44.          The Parties agree that the determination of Potential Claimants is
primarily to be made from the document production previously produced to the
EEOC during the course of discovery. The Claims Administrator shall use this
information, along with any other information brought to its attention during
the claims process by a self-identified Potential Claimant (regardless of
whether the Potential Claimant contacts the Claims Administrator directly or
initially contacts one of the Parties, which then contacts the Administrator),
to determine the group of Potential Claimants consistent with the definitions
set forth above. Defendants need not produce any additional documents or
applicant data beyond that produced during discovery.

 

18

--------------------------------------------------------------------------------


 

45.          In communicating with Potential Claimants, the Claims Administrator
shall use accurate, objective language that does not suggest or imply that
Defendants have been adjudicated or deemed liable or admit any liability. At
least ten (10) days prior to any contact with Potential Claimants, the Claims
Administrator will provide Defendants with a notice-only copy of all planned
written communications to Potential Claimants. Defendants do not waive their
rights to object to notice language that does not conform to the provisions of
this Decree. Any such objections must be submitted to the DCM within seven
(7) days of receipt of the notice language. The DCM shall have fourteen (14)
days to resolve any disputes. The Claims Administrator is not permitted to use
the Texas Roadhouse logo in any communication or to suggest that they are acting
on the behalf of Texas Roadhouse. No later than fifteen (15) days after any
contact with Potential Claimants, the Claims Administrator will provide
Defendants the content of all new or revised template mailings, template scripts
or other template messages that the Claims Administrator has used in its
outreach and solicitation efforts of Potential Claimants.

 

46.          The Claims Administrator will have 15 months from the Effective
Date within which to identify Claimants. The Claims Administrator may use all
reasonable, non-coercive means to identify and contact Potential Claimants,
including mailings, the establishment of a toll-free number, and searches of
electronic databases.

 

47.          Within a reasonable time after Potential Claimants are identified,
the Claims Administrator will send the following materials to each Potential
Claimant: (1) a cover letter from the EEOC, clearly stating the deadline for
submission of claims, and (2) a questionnaire for purposes of determining
whether the Potential Claimant is a Claimant. For Potential Claimants whose
notices are returned as undeliverable, the Claims Administrator will perform one
or more reasonable address searches and re-send the notice to each new address.
Any individual for whom

 

19

--------------------------------------------------------------------------------


 

the Claims Administrator or EEOC is unable to find a current address even after
such additional search is conducted shall be deemed to have forfeited any
potential monetary award and is not eligible for relief under this Consent
Decree, unless the individual contacts EEOC within twenty-two (22) months of the
Effective Date.

 

48.          To be eligible for a portion of the distribution from the QSF, each
Potential Claimant, with the exception of Claimants who have been previously
deposed or who testified at trial, must return a completed questionnaire. EEOC
shall review each questionnaire submitted and make a determination as to whether
the individual is a Claimant and therefore entitled to distribution from the QSF
on an individual basis. No Potential Claimant shall be entitled to distribution
from the QSF if that Potential Claimant does not return a completed
questionnaire and without EEOC making an affirmative determination that the
Potential Claimant is a Claimant. If a Potential Claimant fails to return a
completed questionnaire, fails to respond to the inquiries of the Claims
Administrator and/or EEOC, or otherwise indicates that he or she is not
interested in receiving relief, such applicant shall be deemed to have forfeited
relief and is not eligible for relief under this Decree.

 

49.          If the Claims Administrator and/or EEOC receives claims from any
individual who was not previously identified by the Claims Administrator and/or
EEOC as a Potential Claimant, EEOC will determine whether the individual is a
Claimant as defined above.

 

50.          Based on the completed questionnaires and other relevant
information obtained from Claimants, and applying the methodology described in
this Paragraph, EEOC, or the Claims Administrator at EEOC’s direction, will
determine the amount each Claimant shall receive from the QSF. EEOC shall apply
the following methodology in determining the amount of monetary relief for each
Claimant to be paid from the QSF: the Claimant’s actual and verifiable damages,

 

20

--------------------------------------------------------------------------------


 

including mitigation or failure to mitigate thereof, as well as whether the
Claimant was ever offered a job with Defendants, and whether the Claimant
previously received consideration from Defendants for a signed release of age
discrimination which was sufficient to make the release enforceable. Each
payment to Claimants shall be allocated as wages for tax purposes. No award
shall exceed double the actual and verifiable damages established by EEOC as set
forth above, with the exception that any Claimant who testified at trial or
deposition may receive up to an additional payment of $5,000. Distribution of
the monetary relief to Claimants shall be made by the Claims Administrator.

 

51.          Within a reasonable time of receiving a completed questionnaire,
the Claims Administrator will send each Potential Claimant a Notice of
Determination, advising the Potential Claimant whether his or her claim was
approved or denied, and if the claim is approved, the potential monetary award
amount and instructions for accepting the award, including a clear statement of
the deadline for accepting and an explanation of the objection process set forth
herein.

 

52.          Within eighteen (18) months of the Effective Date, the Claims
Administrator will submit to EEOC and Defendants a list of Claimants and the
amount of each Claimant’s monetary award as determined pursuant this Decree. The
Claims Administrator will timely comply with any reasonable requests for
information from EEOC or Defendants relating to the Claims Process, including
but not limited to an accounting of all distributions from the QSF, documents
and/or information regarding any Claimant, and/or determination of any monetary
award.

 

53.          All Potential Claimants who timely submit completed questionnaires
pursuant to the Claims Process may object to their determination of
ineligibility for a monetary award by delivering to EEOC and/or the Claims
Administrator a written explanation of the basis for the objection. Objections
must be filed by an individual within 45 days of the date the Claims
Administrator

 

21

--------------------------------------------------------------------------------


 

mailed the Notice of Determination to the individual. EEOC may consider late
objections under compelling circumstances.

 

54.          After the deadline for all objections has passed, EEOC will submit
a list of all unresolved objections to the Court. The Court will hold a fairness
hearing limited to deciding any unresolved objections to eligibility
determinations. In order to account for the possibility of the Court granting
any of these objections, no distributions from the QSF may be distributed to
Claimants, with the exception of Claimants who were deposed or testified at
trial, until after the Court has made any rulings from the fairness hearing.

 

55.          All Claimants who receive monetary relief pursuant this Decree
shall be required, as a condition of receipt, to execute a release of claims
waiving their right to recover or pursue legal action against Defendants arising
under the ADEA. This release is attached as Exhibit B.

 

DISPUTE RESOLUTION PROCEDURES

 

56.          Prior to initiating any action to enforce this Decree, the
initiating party will provide written notice within thirty (30) days of the
event or information triggering the dispute, to the DCM and all other parties
regarding the nature of the dispute. This notice shall specify: (a) the
particular provision(s) believed to have been breached; (b) a statement of the
issues in dispute; (c) a statement of the remedial action sought by the
initiating party, and (d) a statement of the specific facts, circumstances, and
any other arguments supporting the position of the initiating party.

 

57.          Within twenty-one (21) days after service of the Notice of Dispute,
and if the DCM deems a response necessary, the non-initiating party will provide
a written response and, if warranted, relevant supporting documents or
information, so long as the documents and/or information sought are necessary
and consistent with the authority of the moving party under the Decree and not
unduly burdensome for the non-initiating party to produce.

 

22

--------------------------------------------------------------------------------


 

58.          After service of the Response, the DCM shall communicate with the
parties to undertake good faith negotiations to attempt to resolve the
issue(s) in dispute or alleged noncompliance. In conjunction with the DCM, the
parties shall use their reasonable best efforts to resolve the disputed
matter(s) within thirty (30) days after the initiating party’s receipt of the
non-initiating party’s response required above.

 

59.          If the dispute has not been resolved within sixty (60) days after
service of the Notice of Dispute, an action to enforce this Decree may be
brought before the Court.

 

CONFIDENTIALITY

 

60.          All information, data and records provided pursuant to this Consent
Decree must be treated as confidential by the parties and used only for the
purposes of monitoring and enforcing this Decree, with the exception that EEOC
may use the information in furtherance of its enforcement activities.

 

61.          EEOC shall not make public any documents, data, reports, or other
information exchanged pursuant to this Decree unless necessary for the purposes
of enforcing the Decree. EEOC shall not divulge any such documents, data,
reports or other information exchanged pursuant to this Decree to any third
party, other than the DCM or Claims Administrator, unless so ordered by the
Court after notice to Defendants and an opportunity for Defendants to object to
such disclosure and be heard.

 

62.          Within 120 days after the expiration of this Decree, the DCM shall
destroy or return to Defendants all information, data, and records provided by
Defendants pursuant to this Decree, including those stored in an electronic
format. The DCM shall certify compliance. Within six (6) months after the
expiration of this Decree, EEOC shall destroy or return to Defendants all
information, data and records received pursuant to this Decree, including those
stored in an

 

23

--------------------------------------------------------------------------------


 

electronic format, with the exception of the final report provided by the DCM to
the EEOC. The Regional Attorney for the EEOC New York District Office and the
two trial attorneys of record in this matter from the EEOC Boston Area office
shall certify compliance.

 

63.          Nothing contained in this Decree shall be construed to limit any
obligation Defendants may otherwise have to maintain records under the ADEA or
any law or regulation.

 

FEES AND COSTS

 

64.          Except as otherwise specified in this Decree, the parties shall
bear responsibility for their own fees, costs, and expenses incurred by them or
arising out of this litigation and will not seek reimbursement thereof from any
party to this Decree.

 

SUCCESSORS AND ASSIGNS

 

65.          Within the duration of this Decree, before Defendants execute any
agreement to sell, assign, consolidate or merge their corporate interests, they
will provide timely advance written notice and a copy of this Decree to any
successors, and/or assigns, any and all of whom will be bound by this Decree.
Defendants will provide written notice to EEOC sixty (60) days before any
assignment, succession, merger or acquisition affecting Defendants.

 

24

--------------------------------------------------------------------------------


 

Dated:  March 31, 2017

 

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

TEXAS ROADHOUSE INC.

 

 

 

 

 

James Lee

 

 

 

Deputy General Counsel

 

 

 

 

 

 

 

 

 

 

 

/s/ Jeffrey Burstein

 

/s/ Celia Catlett

 

Jeffrey Burstein

 

Celia Catlett

 

Regional Attorney

 

General Counsel and Corporate Secretary

 

Jeffrey.Burstein@eeoc.gov

 

 

 

 

 

 

 

Raechel L. Adams

 

TEXAS ROADHOUSE HOLDINGS LLC

 

Supervisory Trial Attorney

 

BY: TEXAS ROADHOUSE, INC., ITS MANAGER

 

Equal Employment Opportunity Commission

 

 

 

New York District Office

 

 

 

33 Whitehall Street, Fifth Floor

 

/s/ Celia Catlett

 

New York, New York 10004

 

Celia Catlett

 

Raechel.Adams@eeoc.gov

 

General Counsel and Corporate Secretary

 

 

 

 

 

Markus L. Penzel

 

 

 

Senior Trial Attorney

 

 

 

Markus.Penzel@eeoc.gov

 

 

 

 

 

TEXAS ROADHOUSE MANAGEMENT CORP.

 

Sara Smolik

 

 

 

Senior Trial Attorney

 

 

 

Sara.Smolik@eeoc.gov

 

/s/ Celia Catlett

 

Equal Employment Opportunity Commission

 

Celia Catlett

 

Boston Area Office

 

Vice President and Secretary

 

JFK Federal Building

 

 

 

Boston, Massachusetts 02203

 

 

 

 

25

--------------------------------------------------------------------------------


 

IT IS AGREED:

 

PRELIMINARY APPROVAL SO ORDERED:

 

March 31, 2017

 

/s/ Denise J. Casper

Dated

 

HONORABLE DENISE J. CASPER

 

 

United States District Judge

 

FINAL APPROVAL SO ORDERED:

 

 

 

 

Dated

 

HONORABLE DENISE J. CASPER

 

 

United States District Judge

 

26

--------------------------------------------------------------------------------


 

[g108921ko09i001.jpg]

 

EXHIBIT A - NOTICE

 

1.                                      This NOTICE is being posted and provided
as part of a mutually agreed upon Consent Decree between Texas Roadhouse and the
U.S. Equal Employment Opportunity Commission (“EEOC”) in Civil Action
No. 1:11-cv-11732 (D. Mass.), which alleged that Texas Roadhouse discriminated
on the basis of age in hiring for its front of the house positions. The parties
voluntarily entered this Decree to resolve these allegations. Texas Roadhouse,
as part of the resolution of this matter, is posting this Notice to reflect its
commitment to hire employees regardless of their age.

 

2.                                      Texas Roadhouse’s policy and federal law
require that there be no discrimination against any employee or applicant for
employment who is age forty (40) or older, or discrimination on the basis of
sex, race, national origin, color, age, disability, gender identity, genetic
information, religion or any other protected characteristic with respect to
hiring, compensation, promotion, discharge, or other terms, conditions or
privileges of employment.

 

3.                                      Texas Roadhouse will comply with such
Federal law in all aspects, and it will not take any action against employees
and applicants because they have exercised their rights under the law by filing
any complaint of discrimination or cooperating with the EEOC or by otherwise
opposing employment practices made unlawful under federal law.

 

4.                                      As part of this decree, Texas Roadhouse
is taking affirmative steps to increase its recruitment and hiring of employees
age 40 and older for front of the house positions at its restaurants, train its
managers on its anti-discrimination policies, and adopt various monitoring and
reporting measures to comply with the Consent Decree.

 

5.                                      The EEOC is the federal agency
responsible for enforcing the federal laws described above and receiving
complaints regarding their violation. EEOC maintains offices throughout the
United States. Its toll-free telephone number is 1-800-669-4000 and its website
is www.eeoc.gov. Texas Roadhouse also maintains a third party anonymous hotline
for employee concerns, including discrimination complaints. The hotline can be
reached at 1-877-515-3014 or via www.texasroadhouse.com.

 

6.                                      This NOTICE will remain posted until
October 1, 2020.

 

DO NOT REMOVE THIS NOTICE UNTIL OCTOBER 1, 2020

 

--------------------------------------------------------------------------------


 

Exhibit B

 

In consideration for $                      paid to me by Texas Roadhouse, Inc.,
in connection with the resolution of EEOC v. Texas Roadhouse, Inc., et al.,
Civil Action No. 1:11-cv-11732, I waive my right to recover for any claims of
age discrimination in hiring for a front of the house position arising under the
Age Discrimination in Employment Act that I had against Texas Roadhouse, Inc.,
Texas Roadhouse Management Corp., or Texas Roadhouse Holdings LLC prior to the
date of this release and that were included in the claims alleged in EEOC’s
complaint in EEOC v. Texas Roadhouse, Inc., et al., Civil Action
No. 1:11-cv-11732 (D. Mass.).

 

Date:

 

 

Signature:

 

 

28

--------------------------------------------------------------------------------